Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Washington County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
The evidence presented at the hearing, including the fight investigation report, the misbehavior report and the medical reports which showed injuries to another inmate, constitutes substantial evidence to support the determination that petitioner was fighting (see, Matter of Perez v Wilmot, 67 NY2d 615, 616). Petitioner also failed to raise any claim of error on administrative appeal with respect to his penalty of 30 days’ loss of privileges and, therefore, that issue has been waived (see, Matter of Hop Wah v Coughlin, 153 AD2d 999, lv denied 75 NY2d 705; Matter of McClean v LeFevre, 142 AD2d 911, 912).
Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Kane, Weiss, Levine and Harvey, JJ., concur.